 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-265-LRH-EJY
                                                            ORDER APPROVING
12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                      (First Request)
14   DESHONE ORR,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Deshone Orr, that the
21   Sentencing Hearing currently scheduled on December 10, 2019 at 9:30 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Currently, probation’s internal deadline for completion of the presentence
25   investigation report is the end of the month. Due to scheduling conflicts, Mr. Orr has yet to
26   meet with probation in order to do the interview. Additional time is needed for the interview
 1   to be completed and for probation to drat the report. The interview is scheduled to occur in
 2   approximately 2 weeks. Thereafter, defense counsel will need additional time to review the
 3   report and address any issues informally with probation prior to filing a sentencing
 4   memorandum.
 5          2.     The defendant is in custody and agrees with the need for the continuance.
 6          3.     The parties agree to the continuance.
 7          This is the first request for a continuance of the sentencing hearing.
 8          DATED this 11th day of October, 2019.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12       /s/ Raquel Lazo                                 /s/ Christopher Burton
      By_____________________________                 By_____________________________
13    RAQUEL LAZO                                     CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-265-LRH-EJY
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     DESHONE ORR,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                         January 21, 2020
     Tuesday, December 10, 2019 at 9:30 a.m., be vacated and continued to ________________  at

12   the hour of 9:30
                 ___:___
                      a.m.__.m.; or to a time and date convenient to the court.

13          DATED this 15th
                       ___ day of October, 2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
